Earl Warren: Number 408 and 424.
David G. Macdonald: I'm Mr. Macdonald, may it please the Court.
Earl Warren: Mr. Macdonald.
David G. Macdonald: I speak for Pan-Atlantic Steamship Corporation, appellant, in case Number 408. Our position is the same as that as the Interstate Commerce Commission in case Number 424, which is then, consolidated this case Number 408 for argument. I have attempted to divide my argument with Mr. Murray who will represent the Interstate Commerce Commission so as to avoid repetitions since the issue in both cases is the same. This is an appeal from a decision by the United States District Court of Massachusetts, setting as a three-judge court on a problem arising from an order of the Interstate Commerce Commission. There is one issue present, an issue of statutory construction and that issue is whether or not the third sentence of Section 9 (b) of the Administrative Procedure Act authorized or required the Commission to extend beyond 180 days, a temporary authority which it had previously issued under Section 311 (a) of the Interstate Commerce Act. At page 4 of our brief, which is the quite brief, it has the name Pan-Atlantic, is set forth the two statutes, which you were asked to construe in these proceeding. At the middle of the page, page 3, I should have said instead of page 4, is the text of Section 311 (a), which is a provision by which the Interstate Commerce Commission is authorized to permit a temporary operation which we call a license or temporary license in these proceeding, to meet an immediate and urgent need for which there is no other water carrier service available. There is a limitation in the last sentence there that the Commission shall not grant such an authority for aggregate of more than 180 days. Substantially, an enactment of that provision, Congress passed the Administrative Procedure Act, which as this Court has held was an attempt to codify the various procedural due process requirements of administrative agencies. One of the provisions of that Act was Section (9) (b) which deals with licensing activities. This is a licensing activity. The temporary authority, which Pan-Atlantic was granted, is a temporary license to conduct an Intercoastal Steamship operation between the Atlantic and Pacific Coast. The third sentence of (9) (b) says that, “In the case of a temporary license, when certain jurisdictional facts are present, the license shall not expire if there is a pending renewal or new application, which has been timely filed in accordance with agency rules.” The issue here is whether or not in the phase -- in phase of the apparent conflict between these two provisions, the 180-day limitation of Section 311 (a) that the temporary authority has granted should not be for aggregate of more than 180 days. And then, in Section (9) (b) which says, that ”When there is such a temporary license, it shall not expire if there is impending, a new or renewal application for an activity of a continuing nature.”
Hugo L. Black: Did the Commission extend beyond 180 days on its own motion or through application?
David G. Macdonald: The request was made that the Commission extend the temporary authority in this -- in this form. As you'll notice, Section (9) (b) doesn't give the Commission licensing power. It acts directly on the license itself. A request was made to the Commission to make the jurisdictional findings, which have to be made under (9) (b), which are -- that there was an application pending if this was an activity of a continuing nature. And thereupon, to give in effect public notice that the -- in fact, Section (9) (b) did have effect and was acting to extend the temporary authority. Such request was made and the Commission did issue a second order, and as the second order, that's an issue here.
William O. Douglas: Where does that appear in the record?
David G. Macdonald: The -- in the record, its Transcript 9 is the Commission's order of May 18th, which granted to Pan-Atlantic a 180-day authority to operate intercoastal. At Transcript 14, is the order of the Interstate Commerce Commission, dated October 28, 1955, which extended that temporary authority, the first temporary authority until such time as the then pending application for permanent authority would be decided.
William J. Brennan, Jr.: Was that an ex parte extension?
David G. Macdonald: The entire proceeding is ex parte in the sense that you use the word, I believe, Your Honor. Section 3 (11) (a) is an emergency procedure, which was added to the Act. I might say this, this provision is somewhere to the one in the Motor Carrier Act which is passed in 1935. The similar provision in the Motor Carrier Act was added by the Commission's request sometime after 1935. And when the Water Carrier Act was passed in 1940, it was included in that section.
William J. Brennan, Jr.: Well, what was before the Commission on the original --
David G. Macdonald: On the original application, there was an application to the Commission accompanied by supporting statements of the users, the proposed users to this service, which served to establish that there was an urgent and immediate need for which no other carrier service was available.
William J. Brennan, Jr.: And the Commission controverted in anyway?
David G. Macdonald: The Commission gave notice to the competitive carriers. They filed their approach as an objections. The Commission then reached this decision. There was no hearing held.
William J. Brennan, Jr.: What about on the second order, are the same thing done?
David G. Macdonald: The same thing, the -- the appellees in each instance filed a document with the Commission opposing the action.
William J. Brennan, Jr.: So, it's done only on papers, I get it.
David G. Macdonald: That is correct. The reason for is set forth in the legislative history which we have set forth at some length in our brief and I will advert to that later when Mr. Murray return.